275 P.3d 303 (2012)
STATE of Washington, Respondent,
v.
Gary Daniel MEREDITH, Petitioner.
No. 86825-5. C/A No. 38600-3-II.
Supreme Court of Washington.
April 23, 2012.

ORDER
MADSEN, C.J., Chief Justice.
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Chambers, Fairhurst, Stephens and Gonzalez, considered the petition for review at its March 27, 2012, Motion Calendar and entered an order continuing this matter to the April 26, 2012, en banc conference. After furiher consideration of this matter, the Department unanimously agreed that the following order be entered:
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the issue of the scope of the bright line rule articulated in State v. Rhone, 168 Wash.2d 645, 229 P.3d 752, cert. denied, ____ U.S. ____, 131 S. Ct. 522, 178 L. Ed. 2d 385 *304 (2010), in establishing a prima facie case of discrimination under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). Any party may serve and file a supplemental brief within 30 days of the date of this order. See RAP 13.7(d).